Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 08, 2020

The Court of Appeals hereby passes the following order:

A21I0026. THE STATE v. NEEL DILLIP PATEL.1

      In this criminal proceeding, the State has filed an application for interlocutory
review, seeking to appeal the trial court’s order denying the State’s motion to dismiss
the defendant’s motions to suppress and in limine as both untimely and insufficient
in content. We lack jurisdiction.
      The State’s right to appeal in criminal cases is limited by statute. See OCGA
§ 5-7-1; State v. Outen, 289 Ga. 579, 580 (714 SE2d 581) (2011); Ritter v. State, 269
Ga. 884, 885 (2) (506 SE2d 857) (1998). “If the State attempts an appeal outside the
ambit of OCGA § 5-7-1 (a), the appellate courts do not have jurisdiction to entertain
it.” Outen, 289 Ga. at 580 (punctuation omitted). Although the State is authorized to
appeal orders suppressing or excluding evidence under OCGA § 5-7-1 (a) (4) and (5),
the order that the State seeks to appeal here neither suppresses nor excludes evidence.
And while the State asserts that this Court has jurisdiction over this appeal under
OCGA § 5-7-2 (a), that statute does not change our jurisdiction under OCGA § 5-7-1,
but rather simply requires the State to obtain a certificate of immediate review from
the trial court to appeal certain non-final orders.




      1
          Patel’s first name also is spelled “Neal” in the application materials.
      Consequently, because the trial court’s order denying the State’s motion to
dismiss the defendant’s motions to suppress and in limine is outside the ambit of
OCGA § 5-7-1 (a), this application is hereby DISMISSED for lack of jurisdiction.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/08/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.